Citation Nr: 1001113	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  04-26 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an initial compensable rating prior to 
June 11, 2001; an initial rating in excess of 10 percent 
prior to April 5, 2007; and an initial rating in excess of 20 
percent from April 5, 2007 for arthritis of the thoracic and 
lumbar spine.  

2.  Entitlement to a separate rating for radiculopathy 
involving the right lower extremity.

3.  Entitlement to a separate rating for radiculopathy 
involving the left lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1971 to August 1975.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
by the Waco Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A rating decision issued in June 1995 
granted service connection for arthritis of the thoracic and 
lumbar spine and assigned a noncompensable rating effective 
September 14, 1994.  The Veteran sought an increased rating 
and perfected his appeal in July 1996.  The Board notes that 
in June 2002, the Veteran's representative requested that all 
of the Veteran's pending claims be withdrawn; however, in 
November 2002, the representative recanted the June 2002 
withdraw request and indicated that the Veteran wished to 
pursue the increased rating claim.  

As the January 2003 rating decision did not acknowledge the 
June 2002 request to withdraw the claim and increased the 
rating for the lumbar spine to 10 percent effective June 11, 
2001, the Board will give the Veteran the benefit of the 
doubt and will continue the claim as if it had never been 
withdrawn.  An April 2004 rating decision continued the 10 
percent rating.  A June 2007 rating decision increased the 
assigned rating to 20 percent disabling effective April 5, 
1997.  The various rating decisions have resulted in staged 
ratings as indicated on the previous page.  In October 2007, 
the Veteran testified before the undersigned; a transcript of 
that hearing is of record.  In December 2007, the Board 
remanded the claim for further development.


FINDINGS OF FACT

1.  Prior to March 12, 2002, the Veteran's thoracolumbar 
spine disorder was manifested by no more than a slight 
limitation of motion.  A moderate limitation of motion; 
muscle spasm on extreme forward bending; loss of lateral 
spine motion, unilateral, in standing position; or, moderate 
intervertebral disc syndrome with recurring attacks was not 
shown.

2.  From March 12, 2002 and prior to November 22, 2003, the 
Veteran's thoracolumbar spine disorder was manifested by no 
more than moderate limitation of motion.  Severe loss of 
lumbar spine motion; forward flexion of the thoracolumbar 
spine limited to 30 degrees or less; favorable ankylosis of 
the entire thoracolumbar spine; severe lumbosacral strain; 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief; neurological symptoms warranting a 
separate compensable rating; or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks during the 12 months were not shown.

3.  From November 22, 2003, the Veteran's thoracolumbar spine 
disorder has been manifested by no more than severe 
limitation of motion or limitation of forward flexion to 30 
degrees or less.  Unfavorable ankylosis; pronounced 
intervertebral disc syndrome; or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past 12 months was not shown.

4.  Right lower extremity radiculopathy due to the service-
connected low back disability has not been established.

5.  From November 22, 2003, left lower extremity 
radiculopathy more nearly approximates mild incomplete 
paralysis of the sciatic nerve.



CONCLUSIONS OF LAW

1.  Prior to March 12, 2002, the criteria for an initial 10 
percent evaluation, but no higher, for arthritis of the 
thoracic and lumbar spine are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, 
Diagnostic Codes (Codes) 5292, 5293, 5295 (prior to September 
26, 2003).

2.  From March 12, 2002 and prior to November 22, 2006, the 
criteria for an initial 20 percent rating, but no higher, for 
arthritis of the thoracic and lumbar spine have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5292, 5293, 5295 
(prior to September 23, 2002); Code 5293 (from September 23, 
2002 through September 25, 2003); Codes 5237, 5242, 5243 
(from September 26, 2003).

3.  From November 22, 2003, the criteria for an initial 40 
percent evaluation, but no higher, for arthritis of the 
thoracic and lumbar spine have been met.  38 U.S.C.A. § 1155 
(West 2002); Codes 5292, 5293, 5295 (prior to September 23, 
2002); Code 5293 (from September 23, 2002 through September 
25, 2003); Codes 5237, 5242, 5243 (from September 26, 2003).

4.  A separate evaluation for right lower extremity 
radiculopathy is not warranted. met.  38 C.F.R. § 3.310 
(2009). 

5.  From November 22, 2003, the criteria for a separate 
evaluation of 10 percent, but no higher, for left lower 
extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155; 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the initial adjudication of the claim preceded the 
enactment of the VCAA.  Regardless, as the original May 1995 
rating decision on appeal granted service connection for a 
thoracolumbar spine disorder and assigned a rating and an 
effective date for the award, statutory notice would not be 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Notably, a March 2006 and January 2008 letters also 
provided the Veteran with general notice on the "downstream" 
issues of disability rating and effective date criteria.  A 
September 2009 supplemental SOC (SSOC) readjudicated the 
matter after the Veteran and his representative had ample 
opportunity to respond and further development was completed.  
38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 
537, 542 (2006).  The Veteran has not alleged that notice as 
to this matter was less than adequate.  See Goodwin v. Peake, 
22 Vet. App. 128, 137 (2008) (holding that "where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues").

The Veteran's private and VA Medical records, as well as 
records considered in the award of Social Security 
Administration (SSA) disability benefits have been secured.  
He has not identified any pertinent evidence that remains 
outstanding.  The RO arranged for multiple VA examinations to 
assess the severity of the Veteran's thoracolumbar spine 
disorder.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claims. 



II.  Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2009).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Multiple (staged) 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505, 510 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  In addition, the General Counsel of VA has held that 
where a law or regulation changes during the pendency of a 
claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3- 2000 (2000); DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).

Prior to analyzing the Veteran's thoracolumbar spine disorder 
claim, the Board will quickly outline the relevant criteria 
below.

Diagnostic Code 5295, in effect prior to September 26, 2003, 
provides that a 10 percent evaluation is warranted when the 
disability is productive of characteristic pain on motion, 
and a 20 percent evaluation is warranted when the disability 
is productive of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  A 40 maximum percent rating under this code 
requires that the disability be productive of severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.

The Veteran's thoracolumbar spine disorder could also be 
evaluated under Diagnostic Code 5292, in effect until 
September 26, 2003, which provides a 10 percent rating for 
low back disability manifested by slight limitation of 
motion, and a 20 percent rating for low back disability 
manifested by moderate limitation of motion. A maximum 40 
percent evaluation requires severe limitation of motion.

Finally, the Veteran's disorder may also be evaluated under 
Diagnostic Code 5293, which was in effect prior to September 
23, 2002.  Pursuant to this code, a 10 percent evaluation is 
warranted for intervertebral disc syndrome where the 
disability is mild; a 20 percent evaluation is warranted 
where the disability is moderate with recurring attacks; a 40 
percent evaluation is warranted where the disability is 
severe with recurring attacks and intermittent relief; and a 
maximum 60 percent evaluation is warranted where the 
disability is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent pain.

Effective September 23, 2002, VA amended the rating schedule 
for evaluating intervertebral disc syndrome set out in 
Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now 
codified at 38 C.F.R. § 4.71a.  Under these rating criteria 
(renumbered as Diagnostic Code 5243 after September 2003) the 
evaluation of intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  When rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least one week but less than 
two week during the past 12 months, a minimum 10 percent 
rating is warranted.  If there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes. 

Finally, effective September 26, 2003, additional substantive 
changes were made to the criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These later revisions provide a general new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  
Additionally, associated neurological abnormalities (e.g., 
bowel or bladder impairment) are now for evaluation 
separately.  These changes are listed under Diagnostic Codes 
5235-5243.  Under these new regulations, intervertebral disc 
syndrome, renumbered as Diagnostic Code 5243, may be 
evaluated under this new general rating formula after 
September 2003 or under the rating criteria for 
incapacitating episodes made effective September 23, 2002, as 
set forth above.

The new General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:

a 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height,

a 20 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis,

a 30 percent evaluation is warranted where there is forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine,

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine,

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, and

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2009).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis. Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2009).

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124(a).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor. Id.  The use of 
terminology such as "mild," "moderate," and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2009).

Diagnostic Code 8520 of the Rating Schedule provides the 
rating criteria for paralysis of the sciatic nerve, and, 
therefore, neuritis (Diagnostic Code 8620) and neuralgia 
(Diagnostic Code 8720) of that nerve.  Under Diagnostic Code 
8520, complete paralysis of the sciatic nerve, which is rated 
as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee and flexion of the knee weakened or (very rarely) lost.  
Id.  Disability ratings of 10 percent, 20 percent and 40 
percent are assigned for incomplete paralysis which is mild, 
moderate, or moderately severe in degree, respectively. Id.  
A 60 percent rating is warranted for severe and incomplete 
paralysis with marked muscular atrophy.  Id.




III.  Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate this claim for increase, 
and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

A.  Prior to March 12, 2002

On review of the record prior to March 12, 2002, the Board 
finds that, based on the facts shown, the Veteran's 
thoracolumbar spine disorder was manifested by no more than a 
slight loss of range of motion of the lumbar spine warranting 
a 10 percent rating under Code 5292.  

The Board notes that Social Security Administration (SSA) 
records show that the Veteran was awarded disability benefits 
and had been disabled since April 1, 1991 as a result of a 
cervical disc disorder and depression that began in April 
1991 due to a work-related accident.    

VA outpatient treatment records dated from 1993 to 1996 
showed treatment for low back pain and included a diagnosis 
of lumbar strain and degenerative joint disease of the lumbar 
spine.  However, an August 1996 x-ray showed that the lumbar 
spine was normal in appearance.  

Private treatment records dated from 1992 to 1993 showed that 
the Veteran injured his neck and back as a result of tripping 
over an electrical socket at work in April 1991.  The records 
included a diagnosis of acute lumbosacral strain, 
degenerative disc disease post surgery of cervical and lumbar 
spine, and degenerative joint disease of the lumbar spine.  

January 1997 VA examination included range of motion studies 
that showed forward flexion to 80 degrees, extension to 30 
degrees, left lumbar flexion to 30 degrees and right lumbar 
flexion to 30 degrees.  There was no lumbar paravertebral 
muscle spasm or rigidity, but the Veteran did have 
generalized lumbosacral tenderness.  There was no paresis or 
weakness in the lower extremities and straight leg raising 
was to 90 degrees bilaterally.  X-ray evidence revealed 
spondylosis of the thoracic and lumbar spine.                                                                                                             

Treatment records dated from 2001 to 2002 from VA North Texas 
Health Care System included a January 2002 neurosurgery 
consult in which the Veteran had complaints of burning pain 
and numbness over both feet, bladder incontinence daily, and 
bowel incontinence two times per week.  An MRI revealed 
severe narrowing to 6 mm at the L3-4 and L4-5 levels with 
neural foraminal stenosis.  There was also a bilateral L5 and 
S1 loss of sensation over both feet.  Lower extremity motor 
strength was 5/5.  

After reviewing multiple SSA, private, and VA records, and a 
January 1997 VA examination report, the Board finds that the 
Veteran had slight limitation of motion warranting a 10 
percent rating, but no higher, under Code 5292.  The evidence 
showed that the Veteran could forward flex to 80 degrees, 
extend to 30 degrees, left lumbar flex to 30 degrees and 
right lumbar flex to 30 degrees.  The evidence did not show 
moderate limitation of motion necessary to grant a higher (20 
percent) rating under Code 5292.  Additional factors that 
could provide a basis for an increase have also been 
considered.  However, it is not shown that the veteran has 
any functional loss beyond what he is presently being 
compensated for in the 10 percent rating.  38 C.F.R. §§ 4.40, 
4.45, Deluca, supra.  Also, x-rays demonstrated that there 
was no vertebral fracture to warrant an extra 10 percent 
rating for demonstrable deformity of a vertebral body from 
fracture.

Although the January 1997 VA examination revealed generalized 
lumbosacral tenderness, there was no objective evidence of 
muscle spasm or loss of lateral spine motion, unilateral, in 
standing position.  Consequently, a higher (20 percent) 
rating is not warranted under Code 5295.

There was also no evidence to support a rating in excess of 
10 percent under the criteria governing intervertebral disc 
syndrome under the criteria in effect prior to September 23, 
2002, that required moderate intervertebral disc syndrome 
with recurring attacks (Code 5293).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000).  Although the Veteran reported a 
burning pain and numbness over his feet and an examination 
revealed that there was bilateral L5 and S1 loss of sensation 
over both feet, there was no other objective data of 
neurological impairment attributed to the Veteran's 
thoracolumbar spine disorder.  Also, on examination motor 
strength in the lower extremities was symmetric and within 
normal limits throughout.  In other words, the Veteran 
appeared to have had certain symptoms compatible with disc 
disease; however, the symptoms presented did not rise to the 
level of moderate intervertebral disc syndrome with recurring 
attacks to warrant a 20 percent rating under Code 5293.  
Furthermore, his complaints of bowel and bladder incontinence 
were not attributed to his thoracolumbar spine disorder. 

Therefore, the Board finds that a 10 percent rating, but no 
higher, is warranted for the Veteran's thoracolumbar spine 
disorder for the period prior to March 12, 2002.  See 
Fenderson, supra; Hart, supra. 

B.  From March 12, 2002 and prior to November 22, 2003

During the appeal period from March 12, 2002 and prior to 
November 22, 2003, the Board finds that, based on the facts 
shown, the Veteran's thoracolumbar spine disorder was 
manifested by no more than a moderate loss of range of motion 
of the lumbar spine warranting a 20 percent evaluation under 
Code 5292.  

On March 12, 2002 VA examination, physical examination 
revealed that the Veteran's gait was spastic on the right and 
his right lower extremity seemed jerky.  When standing, he 
could forward flex to 45 degrees with pain.  He could side 
tilt to 10 degrees in either direction and extend to 10 
degrees.  He could rotate to 45 degrees in either direction.  
Babinski's testing was negative.  Straight-leg raising was to 
50 degrees bilaterally and then caused back pain.  There was 
a clonus type of resistance in the right lower extremity.  
The examiner noted that the diagnosis was arthritis of the 
thoracic and lumbar spine.  The examiner believed that most 
of the Veteran's neurological abnormalities, if not all of 
them, in the lower extremities were related to the Veteran's 
cervical cord compression.  A radiology report revealed that 
vertebral bodies in the thoracic spine were normally aligned.  
The intervertebral spaces were of average width.  There was 
no evidence of fracture, dislocation, or other significant 
bone or joint abnormality.  The paraspinous soft tissues were 
unremarkable.  There were no significant changes in the 
bones, joints, and soft tissue of the lumbar spine or in the 
position of the nonservice-connected bullet in the boney 
pelvis compared to July 1999.  There was no active bone or 
joint process.  

Treatment records dated 2003 to 2006 from VA North Texas 
Health Care System showed treatment for low back pain 
included an October 31, 2003 MRI showed degenerative disc 
disease and small annular tear and broad-based disc 
protrusions noted at L4-5 and L5-S1 levels.  Also, there was 
a tiny right paracentral disc protrusion at L1-2.  There was 
no canal stenosis and conus was normal.

Given the above, a 20 percent rating, but no higher, is 
warranted for moderate limitation of motion under Code 5292.  
Even considering the DeLuca factors, there was no evidence of 
severe limitation of motion to warrant a 40 percent rating.  
See Deluca, supra.  Also, x-rays demonstrated that there was 
no vertebral fracture to warrant an extra 10 percent rating 
for demonstrable deformity of a vertebral body from fracture.

In order to warrant a rating in excess of 20 percent, the 
Board considered other potentially applicable codes.  A 
review of the record showed that there was no evidence of 
severe lumbosacral strain with listing of the whole spine, 
positive Goldthwaite's sign, marked limitation with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, which were necessary findings to achieve a 40 percent 
rating under Code 5295.  

There was also no evidence to support a rating in excess of 
20 percent under the criteria governing intervertebral disc 
syndrome under the criteria in effect prior to September 23, 
2002, that required severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief (Code 5293).  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  On March 
2002 VA examination, the examiner believed that most of the 
Veteran's neurological abnormalities, if not all of them, in 
the lower extremities were related to the cervical cord 
compression.  October 2003 MRI report did not reveal severe 
intervertebral disc syndrome.  Furthermore, the Board finds 
that the symptoms presented did not rise to the level of 
recurring attacks of severe intervertebral disc syndrome with 
only intermittent relief to warrant a 40 percent rating under 
Code 5293.

Effective from September 23, 2002, VA's rating schedule 
allowed for intervertebral disc syndrome to be rated either 
on the basis of the total duration of incapacitating episodes 
over the past 12 months, or by combining separate evaluations 
for orthopedic and neurologic manifestations, whichever 
method results in a higher evaluation.  Here, the medical 
evidence did not show, nor did the Veteran allege, that he 
had any incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months that would warrant a higher 40 percent rating.  There 
also was no indication that he was prescribed bedrest by a 
physician due to his thoracolumbar spine disorder.  
Therefore, assigning a rating in excess of 20 percent on the 
basis of incapacitating episodes is not indicated.

As previously mentioned, the orthopedic manifestations of the 
Veteran's service connected disability were no more than 
moderate at worst, warranting no more than a 20 percent 
rating.  This 20 percent rating may be combined with a rating 
for the neurological manifestations of the disability.  
However, there was also no evidence that the Veteran suffered 
from mild, incomplete paralysis of the sciatic nerve related 
to intervertebral disc syndrome of the thoracolumbar spine so 
as to warrant a separate compensable rating based on 
neurological residuals.  See 38 C.F.R. § 4.124a, Codes 8520.  
As mentioned above, March 12, 2002 VA examination indicated 
that the most of the neurological abnormalities were related 
to the veteran's cervical spine disorder and no specific 
neurologic abnormalities were attributed to the Veteran's 
thoracolumbar spine disorder.  Therefore, a compensable 
rating under Codes 8520 (which would be combined with the 
rating for orthopedic manifestations) is not warranted.

Under the most recent revision (effective September 26, 
2003), intervertebral disc syndrome (Code 5243) may be rated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or based on incapacitating episodes, 
whichever method results in the higher rating.  As 
incapacitating episodes of a total duration of at least four 
weeks but less than six weeks during the past 12 months were 
not shown, a higher rating on that basis is not indicated.  
Under the General Rating Formula (which also includes 
lumbosacral strain and degenerative arthritis of the spine), 
a rating in excess of 20 percent is only possible when there 
is ankylosis or limitation of thoracolumbar spine with 
forward flexion to 30 degrees or less.  As ankylosis was not 
shown and the Veteran's forward flexion was reported as 45 
degrees, a 20 percent rating, but no higher under the General 
Rating Formula is warranted.

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
Veteran has any functional loss beyond what he is presently 
being compensated for in the 20 percent rating.  38 C.F.R. 
§§  4.40, 4.45, Deluca, supra. 

Therefore, the Board finds that a 20 percent rating, but no 
higher, is warranted for the Veteran's thoracolumbar spine 
disorder for the period from March 12, 2002 and prior to 
November 22, 2003.  See Fenderson, supra; Hart, supra. 

C.  From November 22, 2003

During the appeal period from November 22, 2003, the Board 
finds that, based on the facts shown, the Veteran's 
thoracolumbar spine disorder was manifested by severe 
limitation of motion warranting a 40 percent evaluation under 
Code 5292.  

On November 22, 2003 VA examination, it was noted that the 
Veteran's claims file was reviewed.  A history of cervical 
stenosis and cord compression at the mid neck level was 
noted.  The Veteran was operated on two years ago without any 
benefit.  He continued to have back pain in an incapacitating 
degree.  He used the Fentanyl patch in doses of 150 mg every 
three days and morphine tablets 15 mg three times a day.  He 
had pain in the thoracolumbar region and radiating pain into 
the right leg.  He had incontinence of his bladder and slight 
incontinence of his bowels.  Physical examination revealed 
that while sitting down, the Veteran could flex to 10 degrees 
with severe pain and extend to 5 degrees with pain.  There 
was no tenderness to palpation of the thoracic spine.  There 
was marked tone of the lower rhomboid muscles and lumbar 
muscles on the left side.  Range of motion studies of the 
lumbar spine revealed straight-leg raising sign was positive 
at 30 degrees on the right and 35 degrees on the left.  The 
tendon reflexes in the lower extremities were hyperactive at 
the knee level, more on the right than on the left side.  The 
left leg showed generalized atrophy to moderate degree with 
no contracture.  While standing, he could flex the back to 20 
degrees and extend to 10 degrees.  Lateral movement in either 
direction was 10 degrees.  He walked with extreme difficulty 
with assistance.  He was unable to walk on his heel or on his 
toes.  He had continued back pain that was severe and 
incapacitating despite aggressive treatment.  There was an 
increase in thoracic muscle and lumbar muscle tone on the 
left.  The examiner added that it would seem that the genesis 
of his pain and the abnormal physical findings were coming 
from lesions demonstrated at the cervical level that were 
unimproved with attempted surgery two years ago.  The 
examiner specifically stated that as far as incapacity, 
regarding his back, the Veteran was incapacitated virtually 
all of the time being bedridden except to sit up with 
assistance to eat three times a day without being totally 
confined to the bed.  

A November 2003 VA examination to determine whether or not 
the Veteran was in need of aid and attendance or was 
housebound, attributed the Veteran's housebound status and 
need of aid and attendance to his cervical stenosis and 
cervical disc disease.  

Treatment records dated from December 2004 to July 2005 from 
Apollo Pain Management and Precision Pain Management showed 
that the Veteran underwent lumbar epidural injections.  A 
November 2004 MRI report showed that the Veteran had 
upper/mid-lumbar hypolordosis; possible mild sacralization of 
the L5 segment; mild disc and anterior annular spondylosis, 
T11-T1 and L1-L2; L4-L5 moderate disc spondylosis; L4-5 
central herniated nucleus pulposus/protrusion, producing 
bilateral lateral recess narrowing, perhaps affecting the 
descending courses of both L5 nerves, and moderate left 
foraminal stenosis; L5-S1 moderate/severe disc spondylosis 
with no foraminal narrowing; and L5-S1 mild to moderate 
bilateral facet arthrosis.  In December 2004, it was noted 
that the Veteran stopped working in 1991.  Range of motion 
studies revealed that flexion was to 20 degrees, extension 
was to 10 degrees, left lateral flexion was to 10 degrees, 
right lateral flexion was to 10 degrees, left rotation was to 
5 degrees, and right rotation was to 5 degrees.  The range of 
motion in both lower extremities was reported as essentially 
normal with some decreased internal rotation at the hip 
joints.  His gait demonstrated a right external deviation of 
the right leg.  Straight-leg raising test bilaterally was 
normal.  In January 2005 the Veteran was diagnosed with low 
back pain, primarily degenerative facet and/or disc-related, 
with paraspinal muscle spasms/tenseness.  The examiner noted 
that associated bilateral lateral calf pain might be 
partially radicular.  

Treatment records dated from 2007 to 2009 from VA North Texas 
Health Care System showed treatment for low back, neck, and 
bilateral lower extremity radicular pain.  An April 2007 MRI 
report revealed degenerative disc disease changes with a 
paracentral disc protrusion at L1-2, a central to left 
paracentral disc protrusion at L4-5, and a tiny disc 
protrusion at L5-S1 levels.  The lower lumbar disc pathology 
was unchanged compared to previous studies but the small disc 
protrusion at L1-2 was an interval change from 2003.  An 
October 2007 record included an assessment of status post 
cervical fusion times two with diffuse peripheral neuropathy, 
burning sensation in the upper and lower extremities and some 
radiculopathy symptoms secondary to the multiple cervical 
surgeries and residual cervical cord atrophy and 
myelomalacia.  Treatment records also included a diagnosis of 
diabetes mellitus.  In November 2008, the Veteran was seen 
for complaints of numbness in his lower extremities and 
underwent an electromyogram (EMG).  He indicated that his low 
back pain was nonradiating.  He reported some intermittent 
bladder incontinence for the last 10 years.  In 2002, he 
underwent an anterior discectomy with fusion C3-4, C4-5, for 
cervical stenosis and myelopathy.  The EMG revealed 
electrodiagnostic evidence of an acute ongoing left L5 
radiculopathy without evidence of reinnervation and 
electrodiagnostic evidence of an axonal sensory 
polyneuropathy of the bilateral lower extremity.  

On May 2007 VA examination it was noted that the claims file 
was reviewed.  The Veteran reported flare-ups of pain of 
10/10 in intensity that occurred daily.  The pain could last 
for minutes to days.  He denied any radicular pain.  He 
stated that he had some problems with bowel and bladder 
incontinence, but this was associated with his cervical 
myelopathy.  He used a wheeled walker, a motorized scooter 
and a wheelchair for routine ambulation.  He denied the use 
of lumbar corsets or other orthopedic assistive devices.  He 
reported that he had not been employed since 1991 as a result 
of his various medical and orthopedic conditions.  He stated 
that he required assistance with light housekeeping, food 
preparation, and laundry.  He could bathe and dress himself 
without difficulty.  He reported pain with prolonged sitting, 
standing, or walking.  He indicated that he required a walker 
because he had some problems with balance.  He stated that he 
spent most of his day lying on his back, as he could only sit 
for 10 to 15 minutes before his back pain became unbearable.  

Physical examination revealed that the Veteran was an obese 
male who walked slowly and deliberately with the assistance 
of a wheeled walker.  An examination of the thoracolumbar 
spine revealed normal spinal curvature.  There was tenderness 
of the T12 spinous process and of the L4-L5-S1 spinous 
processes.  There was tenderness of the bilateral lumbar 
paravertebral musculature without spasm.   There was no 
sacroiliac joint or notch tenderness.  

A neurological examination revealed that sensation was intact 
to light touch for all dermatomes of the bilateral lower 
extremities.  Motor strength was 5/5 for all muscle groups of 
the bilateral lower extremities.  Reflexes were physiologic 
and symmetric.  Babinski's was negative.  Straight leg 
raising was negative both sitting and lying.  Further 
examination revealed that perirectal sensation was intact to 
light touch.  The Veteran had normal sphincter control.  
Range of motion studies showed that forward flexion was from 
0 to 40 degrees both pre and post repetitive motion; 
extension was 0 to 20 degrees both pre and post repetitive 
motion; left lateral flexion was 0 to 20 degrees both pre and 
post repetitive motion; right lateral flexion was 0 to 20 
degrees pre-repetitive motion and 30 degrees post-repetitive 
motion; left rotation was from 0 to 30 degrees both pre and 
post repetitive motion; and right rotation was from 0 to 20 
degrees pre-repetitive motion and 30 degrees post-repetitive 
motion.  He was easily fatigued and had to sit down between 
flexion and extension, lateral flexion and lateral rotation 
portions of the range of motion assessment.  There was no 
apparent motor weakness or loss of coordination during or 
following three repetitions of range of motion.  He 
complained of pain through the entire arc of motion in each 
plane.  The impression was lumbar spine degenerative disc 
disease and thoracic strain with no radiographic evidence of 
thoracic degenerative joint or disc disease.  

On June 2009 VA examination, the examiner noted that there 
were no bowel or bladder changes or urinary or fecal 
incontinence related to the Veteran's low back pain.  The 
Veteran reported flare-ups of back pain three to four times a 
day that caused him to seek self-prescribed bedrest.  His 
activities of daily living were affected.  He was unable to 
do any housework.  There were times when he required the 
assistance of his daughter to help bathe him.  He did not 
work, cook, or do yard work due to back pain.  Physical 
examination revealed reduced bilateral patella, Achilles, and 
extensor hallucis longus deep tendon reflexes.  Babinski and 
Lasegue's signs were absent and sitting straight-leg raise 
testing was negative bilaterally.  The examiner noted a 
positive supine left straight-leg raise at 30 degrees.  He 
had diminished sensation in the bilateral lower extremity to 
sharp and dull stimuli.  Range of motion studies revealed 
that forward flexion was 0 to 45 degrees with complaints of 
pain in the entire arc.  Extension was 0 to 10 degrees with 
complaints of shooting pain in the left side of the low back 
at 10 degrees.  Left and right lateral rotation was 0 to 20 
degrees with complaints of pain in the entire arc.  Right and 
left lateral flexion was 0 to 20 degrees with complaints of 
pain in the entire arc.  

The examiner noted that the Veteran's gait was very slow and 
guarded and aided by a rolling walker.  The Veteran was able 
to heel and toe walk with the assistance of his walker, but 
with great difficulty.  There were no palpable muscle spasms.  
He exhibited tenderness to palpation along the left side of 
the lumbar spine at the L4/5, L5/S1 area.  He did not have 
sciatic notch tenderness.  Waddell signs were negative.  He 
did not exhibit any increased weakness or incoordination, but 
did experience increased pain, fatigue, and lack of endurance 
on repetitive motion testing.  The examiner stated that the 
Veteran had to take a short break to recuperate during 
repetitive motion testing.  The Veteran had great difficulty 
lying in the supine position.  After reviewing the entire 
claims file and VA treatment records and completing the 
examination, the examiner diagnosed the Veteran with lumbar 
disc disease with radicular symptoms and peripheral 
neuropathy.  The examiner opined that the left leg pain was 
at least partially coming from the lumbar spine, but the 
polyneuropathy was more likely due to the Veteran's diabetes 
mellitus.  The examiner concluded that it would be mere 
speculation to try to determine the percentage of the leg 
pain attributable to the lumbar spine disability versus the 
peripheral poly neuropathy due to diabetes mellitus.  The 
right leg pain had no lumbar radicular component.  

With consideration of the functional impairment due to pain, 
the foregoing evidence satisfactorily establishes the 
presence of a severe limitation of motion or limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less from November 22, 2003.  For instance, forward flexion 
was found to be limited to 20 degrees on the VA examination 
in November 2003.  At the June 2009 VA examination, forward 
flexion was limited to 45 degrees and the Veteran experienced 
pain throughout the range of motion testing.  Accordingly, 
the Board concludes that a 40 percent rating is warranted for 
functional impairment of the spine.

None of the evidence pertinent to the evaluation period shows 
that the functional impairment of the Veteran's lumbar or 
thoracolumbar spine exceeds favorable ankylosis.  Therefore, 
a rating in excess of 40 percent is not warranted for 
functional impairment of the spine.

The Board has also determined that a rating in excess of 40 
percent is not warranted under the former criteria for rating 
intervertebral disc disease because the evidence fails to 
show that the manifestations of the disability more nearly 
approximated the pronounced impairment required for a 60 
percent rating than the severe impairment contemplated by a 
40 percent rating.  In this regard, the Board notes that on 
no occasion has the Veteran been found to have an absent 
ankle jerk, and on almost all occasions he was not found to 
have muscle spasm.  Also, on no occasion has his 
intervertebral disc disease been described as pronounced.

Finally, the Board notes that none of the evidence shows that 
the Veteran has been prescribed bed rest by a physician for 
incapacitating episodes having a total duration of at least 
six weeks during any 12-month period pertinent to this claim.  
The Board acknowledges the Veteran's statements and testimony 
regarding the severity of his disability and that in November 
2003, the VA examiner indicated that the Veteran was 
incapacitated virtually all of the time due to his back, 
however, on June 2009 VA examination, the Veteran indicated 
that he sought self-prescribed bedrest.  Here, the claims 
folder does not contain objective evidence of physician 
prescribed bedrest as defined by regulation.  Therefore, the 
disability does not warrant a rating in excess of 40 percent 
on the basis of incapacitating episodes.

The Board has considered whether there is any schedular basis 
for granting a rating in excess of 40 percent for the 
functional impairment of the Veteran's thoracolumbar spine 
during the evaluation period from November 22, 2003, but has 
found none.  However, as discussed below, the Board has 
considered whether separate compensable ratings are warranted 
for radiculopathy involving both lower extremities.  

With respect to right lower extremity radiculopathy, on 
November 22, 2003 VA examination, the Veteran had complaints 
of radiating pain into the right leg.  Straight-leg raising 
was positive on the right at 30 degrees.  A November 2004 
private MRI report revealed, among other things, L4-5 central 
herniated nucleus pulposus/protrusion, producing bilateral 
lateral recess narrowing, perhaps affecting the descending 
coursed of both L5 nerves.  A January 2005 record noted that 
the associated bilateral lateral calf pain might be partially 
radicular.  On most examinations, straight leg raising was 
negative.  May 2007 VA examination revealed that sensation 
was intact for all dermatomes of the lower extremities and 
motor strength was 5/5.  Reflexes were 5/5.  June 2009 VA 
examination did not find a radicular component to the right 
leg pain.  Therefore, the Board concludes that a separate 
rating for right lower extremity radiculopathy is not in 
order.  38 C.F.R. § 3.310.

With respect to left lower extremity radiculopathy, on 
November 22, 2003 VA examination straight leg raising was 
positive at 35 degrees on the left side.  The left leg showed 
generalized atrophy to moderate degree with no contracture.  
A November 2004 private MRI report revealed, among other 
things, L4-5 central herniated nucleus pulposus/protrusion, 
producing bilateral lateral recess narrowing, perhaps 
affecting the descending coursed of both L5 nerves.  A 
January 2005 record noted that the associated bilateral 
lateral calf pain might be partially radicular.  A November 
2008 EMG revealed ongoing L5 radiculopathy.  June 2009 VA 
examination found the left leg pain was at least partially 
coming from Veteran's lumbar spine.  He had diminished 
sensation in the lower extremity to sharp and dull stimuli.  
Therefore, the Board concludes that a separate 10 percent 
rating for left lower extremity radiculopathy is warranted on 
and after November 22, 2003.  The Board notes that findings 
indicative of more than mild incomplete paralysis were not 
recorded.   On most examinations, straight leg raising was 
negative.  May 2007 VA examination revealed that sensation 
was intact for all dermatomes of the lower extremities and 
motor strength was 5/5.  Reflexes were 5/5.  There was no 
evidence of the Veteran's foot dropping or dangling and no 
evidence of impairment of active movement of muscles below 
the knee.  Therefore, the Board concludes that a rating in 
excess of 10 percent is not warranted for the left lower 
extremity radiculopathy.

The Board also notes that the Veteran's bowel and bladder 
incontinence have not been attributed to his thoracolumbar 
spine disorder, but rather due to his cervical myelopathy, 
therefore a separate rating based on these neurological 
manifestations is not warranted.  

D.  Extraschedular Considerations

The Board has also considered whether a higher rating is 
warranted on an extra-schedular basis.  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  Here, as discussed above, the rating criteria for 
the service-connected thoracolumbar spine disorder reasonably 
describes the Veteran's disability level and symptomatology 
for the designated appeal periods.  Thus, as the Veteran's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluations for the above designated 
rating periods are adequate, and no referral for an 
extraschedular evaluation is required. Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).


ORDER

Prior to March 12, 2002, an initial rating of 10 percent for 
arthritis of the thoracic and lumbar spine is granted, the 
benefit sought on appeal is granted to this extent and 
subject to the criteria governing the payment of monetary 
benefits.

From March 12, 2002 and prior to November 22, 2003, an 
initial rating of 20 percent for arthritis of the thoracic 
and lumbar spine is granted, the benefit sought on appeal is 
granted to this extent and subject to the criteria governing 
the payment of monetary benefits.

From November 22, 2003, an initial rating of 40 percent for 
arthritis of the thoracic and lumbar spine is granted, the 
benefit sought on appeal is granted to this extent and 
subject to the criteria governing the payment of monetary 
benefits.

Entitlement to a separate evaluation for right lower 
extremity radiculopathy is denied.







Entitlement to a separate disability rating of 10 percent for 
left lower extremity radiculopathy from November 22, 2003 is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


